Opinion to issue November 3, 2005        












 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00659-CR
____________

 SICOLE LASHE RICHARDSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 988879




MEMORANDUM  OPINION 

               Appellant pleaded guilty to the offense of possession of a controlled
substance, and the trial court deferred adjudication of appellant’s guilt and placed her
on community supervision.  Appellant did not appeal that judgment. 
               The State has not moved to adjudicate appellant’s guilt.  On March 22,
2005, however, the trial court entered an order modifying appellant’s conditions of
community supervision.   On June 27, 2005, appellant filed a pro se notice of appeal
from the amended order.
               A defendant may not appeal an order modifying the conditions of
community supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);
Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st Dist.] 1999, pet.
ref’d).
               We therefore dismiss this appeal for lack of jurisdiction.
               Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).